Citation Nr: 9922277	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for contact dermatitis and 
tinea pedis.

Entitlement to an increased evaluation for seborrheic 
dermatitis of the scalp, ears, eyebrows, sternum, ear canals 
and gluteal cleft, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran had active service from January 1952 to January 
1954.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1996 rating decision 
which continued the 10 percent disability evaluation for 
seborrheic dermatitis of the scalp, ears, eyebrows, sternum, 
ear canals and gluteal cleft.  This claim was remanded by the 
Board in October 1997 for further development.

This appeal also arises from an April 1999 rating decision 
which denied service connection for contact dermatitis and 
tinea pedis.  The case was returned to the Board in July 
1999.

The veteran's representative notes that the opinions given 
following a Department of Veterans Affairs (VA) dermatology 
examination by the VA physician were in the form of 
unsubstantiated medical conclusions.  The representative 
requests that the veteran's case be remanded for 
comprehensive medical opinions.

The Board notes that the examining physician's statements 
suggest that the contact dermatitis may be present in the 
sternum, in one of the locations affected by the veteran's 
service-connected seborrheic dermatitis.  United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), in Allen v. Brown, 7 Vet. App. 439 
(1995), concluded that, "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

While service connection is currently in effect for the 
seborrheic dermatitis and this skin condition is affecting 
several areas, including several facial areas and the chest, 
the current record does not show that consideration has been 
given to Esteban v. Brown, 6 Vet. App. 259 (1994).  In that 
decision, the Court held that where none of the 
symptomatology for any one of several conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions, separate ratings may be assigned.  
Accordingly, separate ratings may be assigned for disfiguring 
scars and for painful scars.

In view of the foregoing, the veteran's claims will be 
REMANDED to the originating agency for the following action:

1. The originating agency should contact 
the veteran and request him to identify 
the names, addresses, and approximate 
dates of treatment relating to any non-VA 
health care providers who may possess 
clinical evidence, not currently of 
record, pertaining to the veteran's skin 
conditions.  After obtaining any 
necessary authorization, the originating 
agency should take appropriate action to 
obtain copies of any clinical records 
indicated.

2.  The originating agency should request 
copies of all of the veteran's VA 
treatment records not currently of record 
from the VA Medical Centers in Detroit.  
All documents obtained should be 
associated with the veteran's claims 
file.

3.  Once the above developments have been 
completed, the originating agency should 
refer the veteran for a dermatology 
examination by an appropriate specialist.  
The examiner is requested to review the 
veteran's claims file, including all VA 
reports of examinations and all VA and 
private treatment records.  The 
examination report should indicate 
whether such a review was performed.  The 
veteran should then be examined to 
identify current locations, if any, of 
contact dermatitis and/or tinea pedis and 
to evaluate the current severity of the 
veteran's service-connected seborrheic 
dermatitis.  All necessary tests and 
studies should be conducted.  The 
examiner is requested to detail the 
current clinical manifestations of the 
veteran's service-connected seborrheic 
dermatitis.

Based on the examination and a review of 
the record, the examiner is requested to 
proffer an opinion, with supporting 
analysis, as to whether it is as least as 
likely as not that the veteran's contact 
dermatitis or tinea pedis, if any, had 
its onset during service.  If it is 
determined that contact dermatitis and/or 
tinea pedis did not have their onset in 
service, the examiner should proffer an 
opinion, with supporting analysis, as to 
whether it is as least as likely as not 
that the condition or conditions were 
caused or aggravated by the veteran's 
service-connected seborrheic dermatitis.  
The degree of contact dermatitis or tinea 
pedis which would not be present but for 
the service-connected seborrheic 
dermatitis should be identified.  Reasons 
and bases for all conclusions should be 
provided.

4.  When the above development has been 
completed the originating agency should 
re-adjudicate the veteran's claims for 
service connection for contact dermatitis 
and tinea pedis by considering all the 
evidence of record as well as the Allen 
case noted above.  The originating agency 
should thereafter re-adjudicate the 
veteran's claim for an increased 
evaluation for seborrheic dermatitis of 
the scalp, ears, eyebrows, sternum, ear 
canals and gluteal cleft by considering 
all the evidence of record as well as the 
Esteban case noted above.  If any 
determination made remains unfavorable to 
the veteran, a supplemental statement of 
the case should be issued to the veteran 
and his representative.  They should be 
given the appropriate period of time in 
which to respond.

Following completion of the above, the case should be 
returned to the Board for further consideration, if in order.  
No action is required by the veteran until he receives 
further notice.  The purpose of this REMAND is to obtain 
additional medical information and to afford the veteran due 
process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


